DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Abstract exceeds 150 words. 

Claim Objections
Claim 12 is objected to because of the following informalities: 
In regards to Claim 12, line 2, "The hybrid electrical power supply control system according to claim 1" should be read as "The hybrid electrical power supply control system according to claim 11."  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-10, 13, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trainor et al. (US 2012/0068669 A1).
In regards to claim 1, Trainor discloses, in figure 3, a hybrid electrical power supply control system (Fig. 3) for providing electrical energy to at least one load (Par 0015), said load alternating between a first low energy consuming operational modus and second high energy consuming operational modus, and wherein said control system comprises (Par 0013, 0015): a first power source (Fig. 3, Battery Energy Storage) comprising at least one battery unit and arranged to be switched to said load for supplying electrical energy (Par 0043, 0046; battery unit delivers power to a load through the super capacitor energy storage); a second power source (Fig. 3, Scavenged energy in) comprising at least one energy harvesting unit (Micro Generator or Solar Generator) and arranged to harvest and convert energy into Direct Current, DC, energy (output of the rectifier), and wherein said converted DC energy is stored in a charge collecting unit (energy is stored in the super capacitor energy storage to supply the load; par 0047), and wherein said second power source is further arranged to be switched to said load for supplying electrical energy (par 0047); some operational modus detecting unit, arranged for detecting whether said load being in said first or in said second operational modus (Par 0046-0047; power is supplied depending on the demand from the load); a power source switching unit (Par 0043; charge-switching module), connected to said operational modus detecting unit for receiving said detected first or second operational modus of said load (Par 0046; If the control module detects that the energy cell has ceased to provide power (e.g. during periods of darkness in the case of a solar cell, or in the case that ambient vibrations cease), then the control module preferably switches in the battery to provide back-up power. In this case, the battery preferably trickle charges the supercapacitor and provides quiescent power to the sensor until the ambient energy source is restored), and arranged to connect said first power source to said load upon said load being detected to be in said first low energy consuming operational modus (par 0046; The battery is preferably designed to be able to store sufficient energy to provide back-up power for the entire time the system is anticipated to be without ambient energy), and arranged to connect said second power source to said load upon said load being  the supercapacitors can deliver both pulsed and steady state power, depending on the requirements of the load), wherein said second high energy consuming operational modus is defined by said operational modus detecting unit detecting a current peak drawn by said load (par 0047; current is preferably delivered to the load through the supercapacitor which can supply both steady state and high power pulse current, depending on the demand from the load), and wherein said power source switching unit is further arranged to charge the charge collecting unit of said second power source with said at least one battery unit of said first power source (par 0046).
In regards to claim 2, Trainor disclose the hybrid electrical power supply control system according to claim 1, wherein said power source switching unit (Par 0043; charge-switching module) is arranged to compare a voltage level Veh of said charge collecting unit with a predetermined reference voltage level Vref (Par 0015; controllably charging a supercapacitor to a threshold voltage, controllably charging a battery from the supercapacitor, and delivering power from the supercapacitor to a load), and wherein said power source switching unit being further arranged to charge said charge collecting unit with said at least one battery unit of said first power source when Veh drops below Vref (par 0015, 0043; The method preferably further comprises the step of recharging the supercapacitor from the charge pump when power from the energy source is available, and preferably further comprises the step of recharging the supercapacitor from the battery when power from the energy source is unavailable).
In regards to claim 5, Trainor disclose the hybrid electrical power supply control system according to claim 1, wherein said operational modus detecting unit is arranged for detecting a current peak drawn by said load based on a voltage differential over an electrical resistance (Par 0047, 0057).
In regards to claim 6, Trainor disclose the hybrid electrical power supply control system according to claim 1, wherein said operational modus detecting unit comprises an electrical resistance and an in series connected capacitance (Par 0057).
In regards to claim 7, Trainor discloses, in figure 3, the hybrid electrical power supply control system according to claim 1, wherein said energy harvesting unit is arranged to harvest energy from an external source (Micro Generator or Solar Generator), and wherein said external source comprises any one or more of the group consisting of: ambient energy, kinetic energy, solar power, thermal energy, wind energy, salinity gradients and energy from electromagnetic radiation (Par 0014, ambient energy sources).
In regards to claim 8, Trainor discloses the hybrid electrical power supply control system according to claim 1, wherein said energy harvesting unit is arranged to convert incident radio frequency (Par 0039), RF, energy associated with an RF signal to Direct Current (Fig. 3, output of rectifier), DC, energy, wherein said converted DC energy is stored in a charge collecting unit (super capacitor energy storage), and arranged to be switched to said load for supplying electrical energy (par 0047).
In regards to claim 9, Trainor discloses the hybrid electrical power supply control system according to claim 1, wherein said power source switching unit is arranged to compare a voltage level Veh of said charge collecting unit with a predetermined reference voltage level Vref (Par 0015; controllably charging a supercapacitor to a threshold voltage, controllably charging a battery from the supercapacitor, and delivering power from the supercapacitor to a load), said power source switching unit being further arranged to charge said charge collecting unit by said battery unit of said first power source when Veh drops below Vref, and to charge said charge collecting unit by said energy harvesting 
In regards to claim 10, Trainor discloses, in figure 3, the hybrid electrical power supply control system according to claim 1, wherein said control system further comprises a power source bus (power out) for connecting said load and wherein said power source bus is alternately connectable to said first (battery energy storage) and second power sources (scavenged energy in), through control of said power source switching unit (charging switching, see par 0015, 0043).
In regards to claim 13, Trainor discloses, in figure 3, the hybrid electrical power supply control system according to claim 1, wherein said control system further comprises a current controlling unit for charging said charge collecting unit by said battery of said first power source at a predetermined limited current level (Par 0016).
In regards to claim 19, Trainor discloses, in figure 3, a method of controlling a hybrid electrical power supply system (Fig. 3) for providing electrical energy to a load (Par 0015), said load alternating between a first low energy consuming operational modus and second high energy consuming operational modus (Par 0013, 0015), and wherein said hybrid electrical power system comprises a first power source (Fig. 3, Battery Energy Storage) comprising at least one battery unit being arranged to be switched to said load for supplying electrical energy (Par 0043, 0046; battery unit delivers power to a load through the super capacitor energy storage), and a second power source (Fig. 3, Scavenged energy in) comprising at least one energy harvesting unit (Micro Generator or Solar Generator) and arranged to harvest and convert energy into Direct Current, DC, energy (output of the rectifier), and wherein said converted DC energy is stored in a charge collecting unit (energy is stored in the super capacitor energy storage to supply the load; par 0047), and wherein said second power source is further arranged to be  the supercapacitors can deliver both pulsed and steady state power, depending on the requirements of the load).
 	In regards to claim 20, Trainor discloses, in figure 3, a sensor device comprising: a hybrid electrical power supply control system (Fig. 3); for providing electrical energy to at least one load (Par 0015), said load alternating between a first low energy consuming operational modus and second  the supercapacitors can deliver both pulsed and steady state power, depending on the requirements of the load), wherein said second high energy consuming operational modus is defined by said operational modus detecting unit detecting a current peak drawn by said load (par 0047; current is preferably delivered to the load through the supercapacitor which can supply both steady state and high power pulse current, depending on the demand from the load), and wherein said power source switching unit is further arranged to charge the charge collecting unit of said second power source with said at least one battery unit of said first power source (Par 0046); a sensor for performing a measurement (par 0032, the energy generated by the harvester is then preferably used to power the application load (i.e., sensor) and accommodate any charge leakage in the supercapacitor); an energy harvesting unit arranged to harvest (Micro Generator or Solar Generator) and convert energy into Direct Current, DC, energy (output of rectifier), wherein said converted DC energy is stored in a charge collecting unit (super capacitor energy storage), and wherein said second power source is further arranged to be switched to said sensor for supplying electrical energy thereto (Par 0046-0047).
	In regards to claim 21, Trainor disclose the sensor device according to claim 20, wherein said energy harvesting unit (Micro Generator or Solar Generator) comprises an antenna connected to via rectifier to said energy harvesting unit of said hybrid electrical power supply control system, wherein said antenna is arranged for receiving said RF signal (Par 0013, 0034).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Trainor et al. (US 2012/0068669 A1) in view of Greene et al (US 2010/0156457 A1).
In regards to claim 3, Trainor disclose the hybrid electrical power supply control system according to claim 2, but does not clearly disclose wherein said power source switching unit is further arranged to charge said charge collecting unit with said at least one battery unit of said first power source when a real time counter finishes a first low energy time counter.
However, Greene discloses, in figure 3, wherein said power source switching unit (charge-switching module as discussed in Trainor) is further arranged to charge said charge collecting unit (super capacitor energy storage as discussed in Trainor) with said at least one battery unit (battery energy storage as discussed in Trainor) of said first power source when a real time counter (305) finishes a first low energy time counter (Par 0038).
Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Trainor to incorporate the teachings of Greene by including wherein said power source switching unit is further arranged to charge said charge collecting unit with said at least one battery unit of said first power source when a real time counter finishes a first .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Trainor et al. (US 2012/0068669 A1) in view of Couch et al (US 2004/0232878 A1).
In regards to claim 4, Trainor disclose the hybrid electrical power supply control system according to claim 2, but does not clearly disclose wherein said power source switching unit is further arranged to charge said charge collecting unit with said at least one battery unit of said first power source when an external wakeup signal is received.
However, Couch discloses, wherein said power source switching unit (charge-switching module as discussed in Trainor) is further arranged to charge said charge collecting unit (super capacitor energy storage as discussed in Trainor) with said at least one battery unit (battery energy storage as discussed in Trainor) of said first power source when an external wakeup signal is received (Par 0022; an external wakeup signal is used when the load function needs power).
Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Trainor to incorporate the teachings of Couch by including wherein said power source switching unit is further arranged to charge said charge collecting unit with said at least one battery unit of said first power source when an external wakeup signal is received in order to conserve power and intelligently control how much and when power is supplied to various power level load requirements (Couch, Par 0003, 0022).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Trainor et al. (US 2012/0068669 A1) in view of Liu et al. (US 2013/0009548 A1).
In regards to claim 11, Trainor disclose the hybrid electrical power supply control system according to claim 10, but does not clearly disclose wherein said power source bus comprises a further 
However, Liu discloses, in figure 3, wherein said power source bus (power out as discussed in Trainor) comprises a further charge collecting unit (C1 and C2) for maintaining a voltage level of said power source bus (Par 0053) upon said power source switching unit switching said power source bus between said first and second power source (par 0047 as discussed in Trainor).
Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Trainor to incorporate the teachings of Liu by including wherein said power source bus comprises a further charge collecting unit for maintaining a voltage level of said power source bus upon said power source switching unit switching said power source bus between said first and second power source in order to provide the second DC voltage to serve as the power voltage provided to the inverter according to the power supply signal (Liu, Par 0012).
In regards to claim 12, Trainor disclose the hybrid electrical power supply control system according to claim 1. Liu further discloses, in figure 3, wherein at least one of said charge collecting unit (C1 and C2) and said further charge collecting unit comprise a storage capacitor (Par 0053).
Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Trainor to incorporate the teachings of Liu by including wherein at least one of said charge collecting unit and said further charge collecting unit comprise a storage capacitor in order to provide the second DC voltage to serve as the power voltage provided to the inverter according to the power supply signal (Liu, Par 0012).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Trainor et al. (US 2012/0068669 A1) in view of Shirinfar et al. (US 2014/0141713 A1).
In regards to claim 14, Trainor disclose the hybrid electrical power supply control system according to claim 1, but does not clearly disclose wherein said first power source further comprises a 
However, Shirinfar discloses, in figure 4a, wherein said first power source (battery energy storage as discussed in Trainor) further comprises a current filter for limiting said current being drawn (Par 0025) from said battery by a predetermined limited current level, and wherein said current filter in particular is comprised of an LC circuit (Par 0025).
Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Trainor to incorporate the teachings of Shirinfar by including wherein said first power source further comprises a current filter for limiting said current being drawn from said battery by a predetermined limited current level, and wherein said current filter in particular is comprised of an LC circuit in order to block or reduce the flow of current along the surface of the magnetic conductors 202 and reduce the required output power of the transmitter front-end and mitigate interference with other potential wireless chip-to-chip or longer-range communications (Shirinfar, par 0015, 0025).
Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX W LAM/               Examiner, Art Unit 2842 
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842